EXHIBIT 10.9

 

OMNIBUS CONSENT AND AGREEMENT RE RESTRUCTURING

 

THIS OMNIBUS CONSENT AND AGREEMENT RE RESTRUCTURING (this “Agreement”) is dated
as of May 6, 2012 and is entered into by and among DIGITAL DOMAIN MEDIA
GROUP, INC., a Florida corporation (“Borrower”), and COMVEST CAPITAL II, L.P., a
Delaware limited partnership (“Comvest”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Comvest are parties to that certain Credit Agreement
dated as of June 30, 2011, as amended or otherwise modified to date (the
“Revolving Credit Agreement”), the Second Amended and Restated Term Loan
Agreement dated as of November 24, 2010, as amended or otherwise modified to
date (the “Term Credit Agreement”), and that certain Convertible Note issued on
June 30, 2006 as amended or otherwise modified to date (the “Convertible Note”;
together with the Revolving Credit Agreement and the Term Credit Agreement, the
“Applicable Documents” and each an “Applicable Document”).  Capitalized terms
not otherwise defined herein are used herein as defined in the Revolving Credit
Agreement.

 

WHEREAS, the Borrower previously requested, and continues to request, that
Comvest (i) consent to (x) the senior secured convertible note facility to be
provided by Tenor Opportunity Master Fund, Ltd. (“Tenor”) and Hudson Bay Master
Fund Ltd. (“Hudson”), in the form of a Securities Purchase Agreement among
Tenor, Hudson Bay and the other “Buyers” party thereto and the Borrower to be
entered into around the date hereof (the “Senior Securities Purchase Agreement”)
and (y) the Notes (as defined in the Senior Securities Purchase Agreement, the
“Senior Notes”); (ii) agree to subordinate the Remaining Principal, as defined
in Section 4(c), (along with the related Liens securing such indebtedness) to
the indebtedness (along with the related Liens securing such indebtedness) owing
under the Senior Notes, pursuant to, and to the extent provided in, that certain
Subordination and Intercreditor Agreement to be entered into around the date
hereof among Hudson Bay, as First Lien Collateral Agent, Comvest, as
Subordinated Creditor, and the Borrower (the “Tenor Subordination Agreement”);
and (iii) agree to restructure the Applicable Documents as provided for in the
Debt Exchange Agreement to be entered into around the date hereof between
Comvest and the Borrower (the “Subordinated Debt Exchange Agreement”).
Collectively, the Note, as defined in the Subordinated Debt Exchange Agreement,
(the “Subordinated Note”), the other Transaction Documents, as defined as
defined in the Subordinated Debt Exchange Agreement, (the “Subordinated
Transaction Documents”) and the Subordinated Debt Exchange Agreement, are the,
the “Subordinated Exchanged Documents”).  The items described in the foregoing
clauses (i), (ii) and (iii) are collectively referred to herein as the
“Requested Restructure”; and

 

WHEREAS, without the consent of Comvest, the Requested Restructure would not be
permitted under any of the Applicable Documents.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

1.             Consent to Requested Restructure. In reliance upon the
representations and warranties set forth in Section 3 below, and subject to the
conditions to effectiveness set forth in Section 4 below, Comvest hereby
consents to the Requested Restructure.

 

2.             Restructured Comvest Investment / Termination of Applicable
Documents and Textor Guaranty.  In reliance upon the representations and
warranties set forth in Section 3 below, and

 

--------------------------------------------------------------------------------


 

subject to the conditions to effectiveness set forth in Section 4 below, (i) the
proceeds of the Loan Paydown (as defined below) shall be applied by Comvest upon
receipt by Comvest to repay in full the principal balance of the Revolving Loans
and the Convertible Note each owing to Comvest as of the date hereof, and as
partial repayment to the Lydian Loan (as defined in the Term Loan Agreement)
owing to Comvest such that the outstanding principal balance of the Lydian Loan
owing to Comvest on the date hereof has been reduced to the Remaining Principal
(as defined below), (ii) the Remaining Principal shall be exchanged and continue
under the Subordinated Debt Exchange Agreement, the Subordinated Note and the
other Subordinated Transaction Documents and all existing Liens granted (along
with all existing Collateral Documents), and all existing guarantees issued
(except as provided below in this Section 2 with respect to the Textor Guaranty,
as defined in the Term Credit Agreement) at any time in favor of Comvest (in
whatever capacity) in connection with the Applicable Documents shall continue to
remain in full force and effect and secure and guaranty amounts owing to Comvest
under the Subordinated Debt Exchange Agreement, the Subordinated Note and the
other Subordinated Transaction Documents, and (iii) after giving effect to the
foregoing clauses (i) and (ii), each of the Textor Guaranty (as defined in the
Term Credit Agreement) and the Applicable Documents shall be terminated, other
than expense and indemnification provisions in favor of Comvest and other terms
and conditions in favor of Comvest that expressly survive termination and/or
repayment.

 

Notwithstanding the foregoing, if Comvest is required to disgorge any proceeds
of collateral, payment or other amount received by Comvest (whether because such
proceeds, payment or other amount is invalidated, declared to be fraudulent or
preferential or otherwise) or turn over or otherwise pay any amount (a
“Recovery”) to the estate or to any creditor or representative of the Borrower
or any other Person in connection with any item pertaining to the Applicable
Documents, then to the extent of such Recovery, all obligations originally owing
to Comvest pertaining to the Applicable Documents by each applicable Person,
along with the Applicable Documents and the other Applicable Loans Documents all
related guarantees, automatically shall be reinstated (to the extent of such
Recovery) as if such obligations had never been paid and such items have never
been terminated.  The foregoing sentence shall not apply to the Textor Guaranty
(as defined in the Term Credit Agreement)

 

3.             Representations and Warranties.  Borrower and each other Loan
Party (by such other Loan Party’s execution and delivery of the attached Consent
and Reaffirmation) hereby represents and warrants to Comvest that as of the date
hereof, both before and after giving effect to this Agreement and the
transactions contemplated thereby:

 

(a)   The execution, delivery and performance of this Agreement, the Consent and
Reaffirmation attached hereto by the Borrower, the other Loan Parties and any of
their respective Affiliates, and the consummation of the transactions
contemplated hereby, are within each such Person’s powers, have been duly
authorized by all necessary action, and do not (i) contravene any such Person’s
organizational documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation U of the Board of Governors or the Federal
Reserve System), order, writ, judgment, injunction, decree, determination, or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease, or other instrument binding on or
affecting such Person, any of its Subsidiaries or any of their properties, or
(iv) result in or require the creation or imposition of any Lien or with respect
to any of the properties of any such Person or any of its Subsidiaries.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (i) due execution, delivery, recordation, filing or performance by
any Loan Party of any Applicable Document or any other Loan Document (the Loan
Documents, as defined in each of the Applicable Documents, are hereinafter
referred to as the “Applicable Loan Documents”) (including without limitation
this Agreement and the Consent and Reaffirmation attached hereto) to which it is
a party, or

 

2

--------------------------------------------------------------------------------


 

for the consummation of the transactions contemplated by this Agreement and the
Consent and Reaffirmation attached hereto.  This Agreement and the Consent and
Reaffirmation attached hereto have been duly executed and delivered by each Loan
Party thereto.  This Agreement and the Consent and Reaffirmation attached hereto
is the legal, valid and binding obligation of each Loan Party, enforceable
against each Loan Party in accordance with its terms, except to the extent such
enforceability may be limited by applicable bankruptcy and/or insolvency laws
and/or the rights of creditors generally;

 

(b)   Borrower and each other Loan Party currently are in full compliance with
each Subordinated Exchange Documents.  No Default or Event of Default under, and
as defined in, each Subordinated Exchange Document shall be in existence
immediately after giving effect to this Agreement or shall be caused by the
transactions contemplated by this Agreement; and

 

(c)   The representations and warranties set forth in each Subordinated Exchange
Document are true and correct in all material respects as of the date hereof.

 

4.             Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement is subject to the prior or concurrent satisfaction of each of the
following conditions (which unless extended in writing by Comvest in its sole
and absolute discretion would need to be satisfied no later than May 10, 2012),
except to the extent waived by Comvest (which waiver by Comvest may be made with
our without notice to the Borrower):

 

(a)   Comvest shall have received a copy of this Agreement executed by Borrower
and Comvest;

 

(b)   Comvest shall have received a copy of the Consent and Reaffirmation
attached hereto executed by each Loan Party (other than the Borrower) and John
Textor (“Textor”);

 

(c)   Comvest shall have received on the date hereof from the Borrower payments
in cash (without withholding or offset of any kind whatsoever) in an amount
equal to (i)  $19,500,000 (plus all outstanding interest, fees and expenses
owing to Comvest, estimates of such are included on Exhibit B hereto) under the
Applicable Documents such that the aggregate outstanding principal balance owing
to Comvest under the Applicable Documents is reduced to $8,000,000 on the date
hereof (the “Remaining Principal”, and such payment, the “Loan Paydown”) and
(ii) $2,500,000 to repurchase a portion of the warrant shares under the Comvest
Warrant (with Comvest retaining 145,000 warrant shares);

 

(d)   Borrower shall have paid all fees, costs and expenses owing as of the date
hereof to Goldberg Kohn Ltd. and Getzler Henrich in connection with the
Applicable Documents and the transactions contemplated hereby;

 

(e)   Comvest shall have received fully executed copies of Senior Securities
Purchase Agreement, the Senior Notes, the Tenor Subordination Agreement,
Subordinated Debt Exchange Agreement, the Subordinated Note and all other items
listed on each of the Closing Checklists attached hereto Exhibit A (other than
the items highlighted in yellow therein which are expressly designated as
post-closing deliveries), and all other items required by Comvest, in each case
which must be in form and substance satisfactory to Comvest and all closing
conditions thereunder must be satisfied;

 

(f)    All proceedings taken in connection with the transactions contemplated by
this Agreement and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Comvest and its legal counsel; and

 

3

--------------------------------------------------------------------------------


 

(g)   No Default or Event of Default under, and as defined in, any Subordinated
Exchange Document shall have occurred and be continuing or shall be caused by
the transactions contemplated by this Agreement after giving effect to this
Agreement.

 

5.             Reserved.

 

6.             Acknowledgements of the Loan Parties.

 

(a)   The Borrower and each other Loan Party (by such other Loan Party’s
execution and delivery of the attached Consent and Reaffirmation) acknowledges
that notwithstanding the terms of Sections 1 or 2 above or otherwise, the terms
of this Agreement shall not constitute a course of dealing among the parties
hereto.

 

(b)   Borrower and each other Loan Party (by such other Loan Party’s execution
and delivery of the attached Consent and Reaffirmation) hereby acknowledges,
confirms and agrees that immediately after giving effect to this Agreement,
Borrower is indebted to Comvest for the Remaining Principal which will be owing
under the Subordinated Exchanged Documents upon the full effectiveness of this
Agreement.  Each Borrower and each other Loan Party (by such other Loan Party’s
execution and delivery of the attached Consent and Reaffirmation) hereby
acknowledges, confirms and agrees that (i) all such loans, together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by Borrower and the Loan Parties to Comvest
pursuant to the terms of the Applicable Loan Documents, are unconditionally
owing by Borrower (and guaranteed by the other Loan Parties party hereto) to
Comvest and are secured by valid perfected Liens on substantially all of the
personal property of the Borrower and the Loan Parties (other than any Loan
Party incorporated solely outside of the United States of America) and (ii) no
right of offset, defense or counterclaim of any kind, nature or description
whatsoever exists with respect to such obligations or with respect to any items
subject to the Loan Paydown or the Comvest Warrant on the date hereof.

 

7.             Release; Covenant Not to Sue. Borrower, each other Loan Party and
Textor (by such other Loan Party’s and by Textor’s execution and delivery of the
attached Consent and Reaffirmation) hereby absolutely and unconditionally
release and forever discharge Comvest its Affiliates and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, investors, advisors, insurers, indemnitors, attorneys, successors
and assigns thereof, together with all of the present and former directors,
officers, agents, consultants and employees of any of the foregoing (each a
“Releasee” and collectively the “Releasees”), of and from any and all actual or
potential claims, demands or causes of action of any kind, nature or description
whatsoever, whether arising in law or equity or under contract or tort or under
any state or federal law or otherwise which Borrower, any Loan Party and/or
Textor has had, now has or has made claim to have against any Releasee for or by
reason of any act, omission, matter, cause or thing whatsoever (each a “Claim”
and collectively, “Claims”) arising from the beginning of time to and including
the date of this Agreement, whether such Claims are matured or unmatured or
known or unknown.  Borrower, each other Loan Party and Textor (by such other
Loan Party’s and by Textor’s execution and delivery of the attached Consent and
Reaffirmation), on behalf of itself and its successors, assigns, heirs, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it/he will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged by Borrower, any Loan
Party or Textor pursuant to this Agreement.  If Borrower, any other Loan Party
or Textor or any of their successors, assigns, heirs or other legal
representations violates the foregoing covenant, Borrower, each other Loan Party
and Textor (by such other Loan Party’s and by Textor’s execution and delivery of
the attached Consent and Reaffirmation attached hereto), for itself/himself and
its/his successors, assigns,

 

4

--------------------------------------------------------------------------------


 

heirs and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

8.             Miscellaneous.

 

(a)   Reference to Applicable Loan Documents.  Each reference in each Applicable
Loan Document to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import, and each reference in each Applicable Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
any Applicable Loan Document, shall mean and be a reference to the applicable
Applicable Loan Document as amended by this Agreement.

 

(b)   Costs and Expenses.  Borrower acknowledges that Section 8.04 of each of
the Revolving Credit Agreement and the Term Credit Agreement applies to this
Agreement and the transactions, agreements and documents contemplated
hereunder.  In addition, Borrower agrees to pay all costs and expenses of any
consultant engaged by Comvest at any time with respect to the Loan Parties or
Comvest’s interests in the Loan Parties and the Obligations of the Loan Parties
under the Applicable Loan Documents.

 

(c)   Reviewed by Attorneys.  Borrower and each other Loan Party (by such other
Loan Party’s execution and delivery of the attached Consent and Reaffirmation)
represents and warrants to Comvest that it (i) understands fully the terms of
this Agreement and the transactions contemplated hereby and the consequences of
the execution and delivery of this Agreement and the transactions contemplated
hereby, (ii) has been afforded an opportunity to discuss this Agreement and the
transactions contemplated hereby with, and have this Agreement and the
transactions contemplated hereby reviewed by, such attorneys and other Persons
as Borrower and each such other Loan Party may wish, and (iii) has entered into
this Agreement and executed and delivered all documents in connection herewith
of its own free will and accord and without threat, duress or other coercion of
any kind by any Person.  The parties hereto acknowledge and agree that neither
this Agreement nor the other documents executed pursuant hereto shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.

 

(d)   Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
by telecopy or email (including without limitation PDF) of any executed
signature page to this Agreement or any other documents executed and delivered
in connection herewith shall constitute effective delivery of such signature
page.

 

(e)   Severability.  The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

(f)    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT
5-1401 OF THE NEW YORK

 

5

--------------------------------------------------------------------------------


 

GENERAL OBLIGATION LAW).  FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY
TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS
AGREEMENT WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT 5-1401 OF THE NEW
YORK GENERAL OBLIGATION LAW).

 

(g)   Forum Selection; Consent to Jurisdiction; Service of Process.  ANY LEGAL
ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO (INCLUDING WITHOUT LIMITATION ANY APPLICABLE DOCUMENT OR ANY
OTHER APPLICABLE LOAN DOCUMENT) SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF
THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE CONSENT AND REAFFIRMATION ATTACHED HERETO, BORROWER, EACH
OTHER LOAN PARTY AND TEXTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED
COURTS.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSENT AND
REAFFIRMATION ATTACHED HERETO, BORROWER, EACH OTHER LOAN PARTY AND TEXTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28
U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND
ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED
COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

 

BY EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSENT AND REAFFIRMATION
ATTACHED HERETO, BORROWER, EACH OTHER LOAN PARTY AND TEXTOR HEREBY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS FOR NOTICES AS SET FORTH ON THE
SIGNATURE PAGE HERETO, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF COMVEST TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

(h)   Waiver of Jury Trial.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSENT AND REAFFIRMATION ATTACHED HERETO, BORROWER, EACH OTHER LOAN PARTY AND
TEXTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY APPLICABLE DOUCMENT
OR ANY OTHER APPLICABLE LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN

 

6

--------------------------------------------------------------------------------


 

CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  BY EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSENT AND REAFFIRMATION ATTACHED HERETO, BORROWER, EACH
OTHER LOAN PARTY AND TEXTOR HEREBY CERTIFIES THAT NO OFFICER, REPRESENTATIVE OF
COMVEST OR ATTORNEY OF COMVEST HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
COMVEST WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE CONSENT AND REAFFIRMATION ATTACHED HERETO, BORROWER, EACH OTHER LOAN
PARTY AND TEXTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR COMVEST ENTERING INTO THIS AGREEMENT.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

Name:

John C. Textor

 

Title:

Chief Executive Officer

 

Signature Page to Omnibus Consent and Agreement re Restructuring

 

--------------------------------------------------------------------------------


 

 

COMVEST CAPITAL II, L.P

 

 

 

 

By:

ComVest Capital II Partners L.P.,

 

 

its General Partner

 

 

 

 

By:

ComVest Capital II Partners UGP, LLC

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Robert A. O’Sullivan

 

Name:

Robert A. O’Sullivan

 

Title:

Managing Partner

 

Signature Page to Omnibus Consent and Agreement re Restructuring

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

Each of the undersigned, hereby (i) acknowledges receipt of a copy of the
foregoing Omnibus Consent and Agreement re Restructuring (the “Agreement”);
(ii) consents to Borrower’s execution and delivery of the Agreement;
(iii) agrees to be bound by the Agreement; and (iv) affirms that, except as
expressly set forth in the Agreement, nothing contained in the Agreement shall
modify in any respect whatsoever any Applicable Loan Document to which it is a
party; and (v) reaffirms that all Applicable Loan Documents (except extent such
documents have been terminated in accordance with Section 2 of the Agreement) 
to which it is a party shall continue to remain in full force and effect. 
Although each of the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, each of the undersigned
understands that Comvest has no obligation to inform any of the undersigned of
such matters in the future or to seek acknowledgment of any of the undersigned
or agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be duly executed and delivered by its duly authorized officer
on and as of the date of the Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DDH LAND HOLDINGS, LLC,

 

a Florida limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN INSTITUTE, INC.,

 

a Florida corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN STEREO GROUP, INC.,

 

a Florida corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DDH LAND HOLDINGS II, LLC,

 

a Florida limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN INTERNATIONAL, INC.,

 

a Florida corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Consent and Reaffirmation
(re Signature Page to Omnibus Consent and Agreement re Restructuring)

 

--------------------------------------------------------------------------------


 

 

TRADITION STUDIOS, INC.,

 

a Florida corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MOTHERSHIP MEDIA, INC.,

 

a California corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

D2 SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DD ENTERTAINMENT PRODUCTIONS, INC.,

 

a California corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Consent and Reaffirmation
(re Signature Page to Omnibus Consent and Agreement re Restructuring)

 

--------------------------------------------------------------------------------


 

 

INSTANT KARMA FILMS, LLC,

 

a California limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS (VANCOUVER) LTD.,

 

a company organized under the laws of British Columbia

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS (SYDNEY) LTD.,

 

a company organized under the laws of Australia

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Consent and Reaffirmation
(re Signature Page to Omnibus Consent and Agreement re Restructuring)

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION
(TEXTOR)

 

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Omnibus Consent and Agreement re Restructuring (the “Agreement”); (ii) consents
to Borrower’s execution and delivery of the Agreement; (iii) agrees to be bound
by the Agreement to the extent it affects or pertains to the Textor Guaranty (as
defined in the Term Credit Agreement) or the release provided by the undersigned
pursuant to Section 7 of the Agreement; (iv) affirms that, except as expressly
set forth in the Agreement, nothing contained in the Agreement shall modify in
any respect whatsoever any Applicable Loan Document to which the undersigned is
a party; and (v) reaffirms that all Applicable Loan Documents (except extent
such documents have been terminated in accordance with Section 2 of the
Agreement) to which the undersigned is a party shall continue to remain in full
force and effect.  Although the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, the undersigned
understands that Comvest has no obligation to inform the undersigned of such
matters in the future or to seek acknowledgment of any of the undersigned or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

 

This Consent and Reaffirmation has been duly executed and delivered by the
undersigned.  This Consent and Reaffirmation is the legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, except to the extent such enforceability may be limited by
applicable bankruptcy and/or insolvency laws and/or the rights of creditors
generally.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered on and as of the date of the Agreement.

 

 

 

JOHN TEXTOR

 

 

 

 

 

Signature Page to Consent and Reaffirmation
(re Signature Page to Omnibus Consent and Agreement re Restructuring)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Closing Checklists

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Estimated interest, fees and expenses

 

$399,647.01 with respect to accrued interest owing to Comvest (such amount is as
of May 3, 2012 and will be increased to reflect interest through the closing
date)

 

$250,000 ($150,000 of which was due and not paid as originally required on
March 31, 2012 in connection with an earlier amendment, and $100,000 with
respect to the April 15, 2012 amendment) with respect to prior amendment fees
owing to Comvest

 

$255,000 with respect to fees and expenses owing to Goldberg Kohn Ltd. (this
assumes a close on May 7, 2012 and would need to be updated if closing occurs
thereafter), plus a deposit for post-close fees and expenses in the amount of
$30,000

 

$6,947.10 with respect to fees owing to Fraser Milner Cagrain

 

$41,182.44 with respect to fees and expenses owing to Getzler Henrich

 

It is understood that the fees and expenses of Goodmans (Canadian counsel for
Tenor, and which also did a limited amount of work for Comvest) would be settled
directly by the Borrower with Goodmans

 

Signature Page to Consent and Reaffirmation
(re Signature Page to Omnibus Agreement re Term Loan Agreement, Revolving Loan
Agreement and Convertible Note)

 

--------------------------------------------------------------------------------